Title: From James Madison to Ambrose Madison, 1 December 1785
From: Madison, James
To: Madison, Ambrose


Dr. Brother
Decr. 1. 1785.
As I write by Mr. Porter to my father I shall not repeat the news from the Assembly. I have nothing from Philada. later than my last which I sent by Mr. William Walker with a letter for you from the back Country put into my hands by Col. John Campbell. Tobo. does not command more than four dollars cash or 28/. part goods. If an oppy. offers and you can send me some fresh butter either from your own Dairy or purchased in the neighborhood, I shall be glad of it, as I lodge with Mr. Jones & breakfast at home. Some good hams from my fathers Meat House will also be acceptable as we prefer dining at home: Perhaps a waggon can be engaged to take these articles. My last suggested the propriety of your going on with the plan settled between us. Nothing can be done I suppose this fall: but we should be ready for the Spring. I hope Sawney is by this time fixed at Edmundson’s old place. Kentucky applied for a separation early in the Session. Her representatives seem to cool on that point. The H. of Delegates have passed a bill for repealing the 5/. on patents, and probably other measures will pass having a like tendency to satisfy them. My opinion is that a separation ought to be forwarded by the Assembly as far as decency will permit. Yrs. afly.
J. M. Jr.
